In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0099V
                                        UNPUBLISHED


    SHARON ISSERTELL,                                       Chief Special Master Corcoran

                        Petitioner,                         Filed: June 25, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Catherine Elizabeth Stolar, U.S. Department of Justice, Washington, DC, for
Respondent.
                             RULING ON ENTITLEMENT1

       On January 29, 2020, Sharon Issertell filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that her receipt of an influenza (“flu”) vaccination on
November 22, 2017, caused her to develop a Shoulder Injury Related to Vaccine
Administration (“SIRVA”). Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

       On June 24, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent states that Petitioner’s claim meets the Table criteria for
SIRVA. Id. at 6. Respondent further agrees that “[P]etitioner had no history of pain,

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
inflammation or dysfunction of the affected shoulder prior to her vaccination that would
explain the alleged symptoms and examination findings occurring after vaccine
injection; she more likely than not suffered the onset of pain within forty-eight hours of
vaccine administration; her pain and reduced range of motion were limited to the
shoulder in which the vaccine was administered; and there is no other condition or
abnormality present that would explain petitioner’s symptoms”. Id. at 6-7. Respondent
also states that “[t]he records also show that this case was timely filed, that petitioner
received her vaccination in the United States, and that petitioner satisfies the statutory
severity requirement by suffering the residual effects or complications of her injury for
more than six months after vaccine administration. See 42 U.S.C. §§ 300aa-
11(c)(1)(D)(i).” Id. Thus, in light of the information contained in Petitioner’s medical
records, Respondent concedes that entitlement to compensation is appropriate under
the terms of the Vaccine Act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2